NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

W.W.,                            )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-2441
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher Nash,
Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.